Interlocutory judgment of divorce, entered in 1950, in favor of respondent wife, awarding her alimony in excess of the amount of support fixed by an agreement of separation between the parties made in 1943, insofar as appealed from, unanimously affirmed, with costs. The uncontroverted proof established that the support provided in the 1943 agreement of. separation is entirely inadequate for the wife’s support and need. Upon such showing it was within the power of the trial court to fix such an amount for her support as justice between the parties required. (Civ. Prae. Act, § 1170; Kyff v. Kyff, 286 N. Y. 71, 74;' Goldman v. Goldman, 282 N. Y. 296, 301, 305; Haas v. Haas, 298 N. Y. 69, 71; Hoops v. Hoops, 292 N. Y. 428, 432.) The amount of alimony so fixed and awarded by the trial court was not improvident. Present — Nolan, P. J., Carswell, Sneed, Wenzel and MaeCrate, JJ.